Citation Nr: 1112364	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-24 258	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1969 and from April 1970 to January 1982, including service in the Republic of Vietnam.  He received the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

The appellant testified before a Veterans Law Judge at a June 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims folder.

In January 2011, the Board sent the appellant a letter informing her that the Veterans Law Judge who conducted the June 2009 Travel Board hearing was no longer employed at the Board and asked her to indicate whether or not she wanted to attend a new hearing.  In January 2011, the appellant indicated that she did not wish to have another hearing.


FINDINGS OF FACT

1.  The Veteran died in August 2007; the immediate cause of death was extensive carcinomatosis of the abdomen, due to or as a consequence of metastatic merkel cell cancer of the left leg, and ascites were another significant condition which contributed to death but did not relate to the immediate cause of death. 

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities: posttraumatic stress disorder (PTSD), rated 70 percent disabling, effective September 14, 1999; asthma, rated 10 percent disabling, effective April 1, 2000; and bilateral hearing loss, rated noncompensable, effective April 1, 2000; he had also been in receipt of a total rating for compensation purposes based on individual unemployability (TDIU), effective September 14, 1999.

3.  The Veteran served in Vietnam during the Vietnam War era.

4.  The Veteran had prostate cancer, which was present to a compensable degree.

5.  The Veteran's fatal ascites were etiologically related to the presumptively service-connected prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 1110, 1116, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 4.115b, Diagnostic Code (DC) 7528 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for the cause of the Veteran's death, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen.  Because service connection for the cause of the Veteran's death is not being granted based on aggravation of a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides.  Specifically, the final rule amends 38 C.F.R. § 3.309(e) by adding hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).   
The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in August 2007.  His death certificate listed the immediate cause of his death as extensive carcinomatosis of the abdomen, due to or as a consequence of metastatic merkel cell cancer (an aggressive skin cancer) of the left leg.  Another significant condition which contributed to death but did not relate to the immediate cause of death was ascites.  There were no other conditions listed as contributing to the Veteran's death.  

The appellant has contended that the Veteran likely had prostate cancer which was related to in-service herbicide exposure and that the prostate cancer contributed to his death.

VA treatment records, including a March 2006 VA radiation therapy consultation note and an August 2006 VA hematology and oncology consultation note, reflect that the Veteran was diagnosed as having probable/presumed carcinoma of the prostate.  This diagnosis was based on CT scan findings of a markedly enlarged prostate and seminal vesicles and high prostate-specific antigen (PSA) readings.  Due to the fact that the Veteran's other diagnosed cancers were of greater concern, no biopsy or further testing was done to confirm the presence of prostate cancer prior to his death.

Based on the Board's consultation with the Board Medical Advisor, given the findings of an enlarged prostate and seminal vesicles, the high PSA readings, the diagnoses of "probable" and "presumed" prostate cancer, and resolving reasonable doubt in favor of the appellant, the Board concludes that it is highly likely that active prostate cancer was present prior to the Veteran's death.  38 U.S.C.A. § 5107(b).  

Because the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  He had been diagnosed as having an active malignant neoplasm of the genitourinary system (i.e. prostate cancer) at the time of his death; therefore, the prostate cancer had clearly become manifest to a degree of 10 percent or more since service.  See 38 C.F.R. § 4.115(b), DC 7528.
 
As the Veteran was diagnosed as having prostate cancer which manifested to a degree of 10 percent or more and he was exposed to herbicides in Vietnam, service connection for prostate cancer was warranted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

A review of medical literature and consultation with the Board Medical Advisor indicates that prostate cancer spreads most often to bones and lymph nodes and that it is the occlusion of the lymphatics by cancer cell growth that most often results in fluid accumulation (e.g. ascites).  In other words, ascites are a known complication of prostate cancer.  See Muhammad Wasif Saif, MD, Malignant Ascites Associated with Carcinoma of the Prostate, 5 The Journal of Applied Research 305 (2005).  Thus, it is highly likely that the Veteran's prostate cancer at least contributed to the fatal ascites and thereby contributed, at least in part, to his cause of death.

The evidence is in favor of a conclusion that the Veteran had service connected prostate cancer prior to his death and that an etiological relationship existed between the prostate cancer and the fatal ascites.  Therefore, the Veteran's prostate cancer, while not a principal cause of his death, contributed substantially or materially to his death.  Resolving all reasonable doubt in favor of the appellant, the Board concludes that the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b); 38 C.F.R. §§ 3.303, 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


